
	
		II
		111th CONGRESS
		1st Session
		S. 701
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Kerry (for himself,
			 Mr. Alexander, Mr. Wyden, Mr.
			 Whitehouse, and Mr.
			 Brownback) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access of Medicare beneficiaries to intravenous immune globulins
		  (IVIG).
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Patient IVIG Access
			 Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Medicare payment for intravenous immune globulins
				(IVIG).
					Sec. 4. Coverage and payment of intravenous immune globulin in
				the home.
					Sec. 5. Collection of data and review of complexity codes for
				physician administration of IVIG.
					Sec. 6. Reports.
					Sec. 7. Offset.
				
			2.Findings
			(a)FindingsCongress
			 finds the following:
				(1)The 2001 report of the Medicare Payment
			 Advisory Commission to Congress states that “to help ensure beneficiaries’
			 access to high-quality care, Medicare payments should correspond to the cost
			 efficient providers incur in furnishing this care”. Payments that do not meet
			 this objective may create barriers to access.
				(2)Intravenous immune globulin (IVIG) is a
			 human blood plasma derived product, which over the past 25 years has become an
			 invaluable therapy for many chronic conditions and illnesses, including primary
			 immunodeficiency diseases, autoimmune, and neurological disorders. For many of
			 these disorders, IVIG is the most effective and viable treatment available, and
			 has dramatically improved the quality of life for persons with these conditions
			 and has become a life-saving therapy for many.
				(3)The Food and Drug Administration (FDA)
			 recognizes each IVIG brand as a unique biologic. The differences in basic
			 fractionation and the addition of various modifications for further
			 purification, stabilization, and virus inactivation/removal yield clearly
			 different biological products. As a result, IVIG therapies are not
			 interchangeable, with patient tolerance differing from one IVIG brand to
			 another.
				(4)The report of the Office of the Assistant
			 Secretary for Planning and Evaluation (ASPE), Department of Health and Human
			 Services (DHHS), Analysis of Supply, Distribution, Demand, and Access
			 Issues Associated with Immune Globulin Intravenous (IGIV), issued in
			 May 2007, found that IVIG manufacturing is complex and requires substantial
			 upfront cash outlay and planning and takes between 7 and 12 months from plasma
			 collection at donor centers to FDA lot release.
				(5)The Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 changed
			 Medicare’s reimbursement methodology for IVIG from average wholesale price
			 (AWP) to average sales price plus 6 percent (ASP+6), effective January 1, 2005,
			 for physicians, and January 1, 2006, for hospital outpatient departments,
			 thereby reducing reimbursement rates paid to these providers of IVIG on behalf
			 of Medicare beneficiaries.
				(6)An Office of the
			 Inspector General (OIG) April 2007 report, Intravenous Immune Globulin:
			 Medicare Payment and Availability, found that Medicare reimbursement for IVIG
			 was inadequate to cover the cost many providers must pay for the product.
			 During the third quarter of 2006, 44 percent of IVIG sales to hospitals and 41
			 percent of sales to physicians by the three largest distributors occurred at
			 prices above Medicare payment amounts.
				(7)The ASPE report notes that after the new
			 reimbursement rules for physicians were instituted in 2005, 42 percent of
			 Medicare beneficiaries who had received their IVIG treatment in their
			 physician’s office at the end of 2004 were shifted to the hospital outpatient
			 setting by the beginning of 2006. This shift in site of care has resulted in
			 lack of continuity of care and adverse impact on health outcomes and quality of
			 life.
				(8)The OIG also
			 reported that 61 percent of responding physicians indicated that they had sent
			 patients to hospitals for IVIG treatment, largely because of their inability to
			 purchase IVIG at prices below the Medicare payment amounts. In addition, OIG
			 found that some physicians had stopped providing IVIG to Medicare beneficiaries
			 altogether.
				(9)The OIG’s 2007
			 report concluded that whatever improvement some providers saw in the
			 relationship of Medicare reimbursement for IVIG to prices paid during the first
			 three quarters of 2006 would be eroded if manufacturers were to increase prices
			 for IVIG in the future.
				(10)The Centers for
			 Medicare & Medicaid Services, in recognition of dislocations experienced by
			 patients and providers in obtaining IVIG since the change to the ASP+6
			 reimbursement methodology, has provided during 2006 and 2007 a temporary
			 additional payment for IVIG preadministration-related services to compensate
			 physicians and hospital outpatient departments for the extra resources they
			 have had to expend in locating and obtaining appropriate IVIG products and in
			 scheduling patient infusions.
				(11)The Medicare Modernization Act of 2003
			 (MMA) established an IVIG home infusion benefit for persons with primary
			 immunodeficiency disease (PIDD), paying only for IVIG and specifically
			 excluding coverage of items and services related to administration of the
			 product.
				(12)The ASPE report,
			 Analysis of Supply, Distribution, Demand, and Access Issues Associated with
			 Immune Globulin Intravenous (IGIV), found that Medicare’s IVIG home infusion
			 benefit is not designed to reimburse for more than the cost of IVIG and does
			 not cover the cost of infusion services (for example, nursing and clinical
			 services and supplies) in the home. As a consequence, the report found that
			 home infusion providers generally do not accept new PIDD patients with only
			 Medicare coverage. These limitations in service are caused by health care
			 providers—
					(A)not being able to
			 acquire IVIG at prices at or below the Medicare part B reimbursement level;
			 and
					(B)not being
			 reimbursed for the infusion services provided by a nurse.
					(13)Physicians administering IVIG to Medicare
			 beneficiaries are reimbursed at the same low complexity level as the
			 administration of antibiotics. However the administration of IVIG requires
			 special preparation and handling, involves significant patient risk, and
			 prolonged nursing time to monitor the patient during infusion.
				3.Medicare payment
			 for intravenous immune globulins (IVIG)
			(a)In
			 generalSection 1842(o) of
			 the Social Security Act (42 U.S.C. 1395u(o)) is amended—
				(1)in
			 paragraph (1)(E)(ii), by inserting before the period the following: ,
			 plus an additional amount (if applicable) under paragraph (7);
				(2)in paragraph (7),
			 by striking (6) and inserting (7) and by
			 redesignating it as paragraph (8); and
				(3)by inserting after
			 paragraph (6) the following new paragraph:
					
						(7)(A)Not later than 6 months after the date of
				the enactment of the Medicare Patient IVIG Access Act of 2009, the Secretary
				shall—
								(i)collect data on the differences, if
				any, between payments to physicians for immune globulins under paragraph
				(1)(E)(ii) and costs incurred by physicians for furnishing these products;
				and
								(ii)review available data, including survey
				data presented by members of the IVIG community and pricing data collected by
				the Federal Government, on the access of individuals eligible for services
				under this part to immune globulins.
								(B)Upon completion of the review and
				collection of data under subparagraph (A), and not later than 7 months after
				the date of the enactment of this paragraph, the Secretary shall provide, if
				appropriate, to physicians furnishing immune globulins, a payment, in addition
				to the payment provided for in paragraph (1)(E)(ii), for all items related to
				the furnishing of immune globulins, in an amount that the Secretary determines
				to be appropriate. Such payment shall continue for a period of 2 years
				beginning on the date such additional payment is first provided under this
				subparagraph.
							.
				(b)As part of
			 hospital outpatient servicesSection 1833(t)(14) of such Act (42
			 U.S.C. 1395l(t)(14)) is amended—
				(1)in subparagraph
			 (A)(iii), in the matter preceding subclause (I), by striking
			 subparagraph (E) and inserting subparagraphs (E) and
			 (I); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(I)Additional
				payment for immune globulins
							(i)Data collection
				and reviewNot later than 6
				months after the date of the enactment of the Medicare Patient IVIG Access Act
				of 2009, the Secretary shall—
								(I)review available data, including survey
				data presented by members of the IVIG community and pricing data collected by
				the Federal Government, on the access of individuals eligible for services
				under this part to immune globulins; and
								(II)collect data on the differences, if any,
				between payments for immune globulins under subparagraph (A)(iii) and costs
				incurred for furnishing these products.
								(ii)Additional
				payment authorityUpon
				completion of the review and collection of data under clause (i), and not later
				than 7 months after the date of the enactment of this subparagraph, the
				Secretary shall provide, if appropriate, to hospitals furnishing immune
				globulins as part of a covered OPD service, a payment, in addition to the
				payment provided for under subparagraph (A)(iii), for all items related to the
				furnishing of immune globulins, in an amount that the Secretary determines to
				be appropriate. Such payment shall continue for a period of 2 years beginning
				on the date such additional payment is first provided under this
				clause.
							.
				4.Coverage and
			 payment of intravenous immune globulin in the home
			(a)Including
			 coverage of administrationSection 1861 of the Social Security
			 Act (42 U.S.C. 1395x) is amended—
				(1)in subsection (s)(2)(Z), by inserting
			 and items and services related to the administration of intravenous
			 immune globulin after globulin; and
				(2)in
			 subsection (zz), by striking but not including items or services related
			 to the administration of the derivative,.
				(b)Payment for
			 intravenous immune globulin administration in the homeSection 1842(o) of such Act (42 U.S.C.
			 1395u(o)), as amended by section 3(a), is amended—
				(1)in paragraph
			 (1)(E)(ii), by striking paragraph (7) and inserting
			 paragraph (7) or (8);
				(2)by redesignating
			 paragraph (8) as paragraph (9); and
				(3)by
			 inserting after paragraph (7) the following new paragraph:
					
						(8)(A)Subject to subparagraph
				(B), in the case of intravenous immune globulins described in section
				1861(s)(2)(Z) that are furnished on or after January 1, 2010, the Secretary
				shall provide for a separate payment for items and services related to the
				administration of such intravenous immune globulins in an amount that the
				Secretary determines to be appropriate based on a review of available published
				and unpublished data and information, including the Study of Intravenous Immune
				Globulin Administration Options: Safety, Access, and Cost Issues conducted by
				the Secretary (CMS Contract #500–95–0059). Such payment amount may take into
				account the following:
								(i)Pharmacy overhead and related
				expenses.
								(ii)Patient service costs.
								(iii)Supply costs.
								(B)The separate payment amount provided
				under this paragraph for intravenous immune globulins furnished in 2010 or a
				subsequent year shall be equal to the separate payment amount determined under
				this paragraph for the previous year increased by the percentage increase in
				the medical care component of the consumer price index for all urban consumers
				(United States city average) for the 12-month period ending with June of the
				previous
				year.
							.
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 to intravenous immune globulin administered on or after January 1, 2010.
			5.Collection of
			 data and review of complexity codes for physician administration of
			 IVIG
			(a)Data
			 collectionThe Secretary of
			 Health and Human Services may enter into a contract for the collection of data,
			 by not later than 6 months after the date of the enactment of this Act, on the
			 practice of IVIG infusion, including collection of data on the complexity of
			 such infusions.
			(b)Data
			 reviewNot later than 6 months after the date of the enactment of
			 this Act, the Secretary shall review data collected under such contract as well
			 as data submitted by members of the medical community related to the current
			 infusion payment codes under part B of title XVIII of the Social Security
			 Act.
			(c)Modification of
			 codesUpon completion of any data collection under subsection (a)
			 and the review under subsection (b) and not later than 7 months after the date
			 of the enactment of this Act, the Secretary shall—
				(1)provide notice to
			 the appropriate Medicare administrative contractors regarding which existing
			 infusion codes shall be used for purposes of IVIG reimbursement under part B of
			 title XVIII of the Social Security Act; or
				(2)submit to
			 Congress and the RBRUS Committee (RUC) a report on why an additional infusion
			 payment code is necessary.
				6.Reports
			(a)Report by the
			 SecretaryNot later than 7
			 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit a report to Congress on the following:
				(1)The results of the
			 data collection and review conducted by the Secretary under subparagraph (A) of
			 section 1842(o)(7) of the Social Security Act, as added by section 3(a), and
			 clause (i) of section 1833(t)(14)(I) of such Act, as added by section
			 3(b).
				(2)Whether the Secretary plans to use the
			 authority under subparagraph (C) of such section 1842(o)(7) and clause (iii) of
			 such section 1833(t)(14)(I) of such Act to provide an additional payment to
			 physicians furnishing intravenous immune globulins and, if the Secretary does
			 not plan to use such authority, the reasons why the payment is appropriate
			 without such an additional payment based on the data collected and
			 reviewed.
				(b)MedPAC
			 reportNot later than 2 years after the date of the enactment of
			 this Act, the Medicare Payment Advisory Commission shall submit a report to the
			 Secretary and to Congress that contains the following:
				(1)In
			 the case where the Secretary has used the authority under sections
			 1842(o)(7)(C) and 1833(t)(14)(I)(iii) of the Social Security Act, as added by
			 subsections (a) and (b), respectively, of section 3 to provide an additional
			 payment to physicians furnishing intravenous immune globulins during the
			 preceding year, an analysis of whether beneficiary access to intravenous immune
			 globulins under the Medicare program under title XVIII of the Social Security
			 Act has improved as a result of the Secretary's use of such authority.
				(2)An analysis of the
			 appropriateness of implementing a new methodology for payment for intravenous
			 immune globulins under part B of title XVIII of the Social Security Act (42
			 U.S.C. 1395k et seq.).
				(3)An analysis of the
			 feasibility of reducing the lag time with respect to data used to determine the
			 average sales price under section 1847A of the Social Security Act (42 U.S.C.
			 1395w–3a).
				(4)Recommendations
			 for such legislation and administrative action as the Medicare Payment Advisory
			 Commission determines appropriate.
				7.OffsetSection 1861(n) of the Social Security Act
			 (42 U.S.C. 1395x(n)) is amended by adding at the end the following: Such
			 term includes disposable drug delivery systems, including elastomeric infusion
			 pumps, for the treatment of colorectal cancer..
		
